Opinion by
Mr. Justice Brown,
The appellant here is the appellant in the preceding case, and the same matter is in controversy. Her present appeal is from a decree made on a bill which she filed, alleging that the certificate issued to McGee belonged to her, and praying for an injunction to restrain the defendants from doing anything inconsistent with her ownership of it; that the Lehigh Coal & Navigation Company be enjoined from paying to any other person than herself the sum due on it, and that the company be directed to pay the same to her. Answers were filed by the defendants, and, on final hearing, it was agreed that the testimony taken in the preceding case should be considered by the court in this proceeding in equity as if taken in it. The same learned judge presided in each case, and, having approved the *642finding of the jury in the common-law suit, he properly adopted it for the purpose of a decree in this one. It was not only his finding, but that of a jury as well, and, in view of it, the complainant was entitled to no relief. Decree affirmed and appeal dismissed with costs.